Citation Nr: 0125791	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had recognized service between November 1942 and 
May 1945, which consisted of service with the recognized 
guerrillas and the Regular Philippine Army.  The veteran died 
on June 5, 1991.  The appellant is the veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Manila, Philippines. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
appellant's claim has been obtained.

2.  The veteran's only service was recognized guerrilla 
service and service in the regular Philippine Army between 
November 1942 and May 1945.


CONCLUSION OF LAW

The appellant is ineligible for VA death pension.  38 
U.S.C.A. §§ 107, 1501, 1521, 1541, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.3, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Certification from the U.S. Army Reserve Personnel Center 
indicates that that the veteran had recognized guerrilla 
service and service with the regular Philippine Army from 
November 25, 1942 to May 1, 1945.

The Veteran's Personnel Record from the Army of the 
Philippines and his Affidavit of Philippine Army Personnel 
are included with the claims file.  The Personnel Record from 
the Army of the Philippines indicates the veteran enlisted in 
the 64th Infantry Regiment (Guerrilla).  The Affidavit for 
Philippine Army Personnel indicates that he served with the 
military guerillas.

Evidence submitted by the appellant includes a marriage 
certificate; a personal affidavit from the veteran dated 
September 1990, stating that he served with the Panay 
Guerillas, 6th Military District; affidavits from fellow 
veterans verifying that the veteran served with them in the 
guerilla forces in Panay, dated January 1994; copies of 
documents from the Philippine Department of National Defense, 
indicating the veteran was on the approved reconstructed 
guerrilla rooster as a sergeant with the 6th Military 
District; and the veteran's death certificate.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The VCAA provides new statutory requirements regarding notice 
to an appellant and any representative and specified duties 
to assist in the development of a claim.  First, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Here, the 
appellant was informed in the RO's letters, the statement of 
the case, and the supplemental statement of the case of the 
evidence necessary to establish eligibility for VA pension 
benefits based on her spouse's service.  The RO has obtained 
a statement from the service department regarding the nature 
of the veteran's service.  The law and regulations regarding 
the necessary documentation for establishing service are 
clear, and the Board cannot think of any further development 
or notification which must be accomplished to fulfill the 
VA's duties under the VCAA.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant for further 
argument, as the Board's consideration of the new regulations 
in the first instance does not prejudice the appellant. See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Pertinent Law & Analysis

The appellant seeks entitlement to VA death pension benefits 
based on the military service of her late husband.  38 
U.S.C.A. §§ 1521(j), 1541 (West 1991); 38 C.F.R. § 3.3.  The 
pertinent law and regulations authorize the payment of death 
pension benefits to the surviving spouse of a veteran of a 
period of war who met the requisite service requirements.  38 
U.S.C.A. § 1541.  Those requirements include that the veteran 
served in "active, military, naval or air service" for ninety 
days or more during a period of war."  38 U.S.C.A. § 1521(j).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) 
and (d) (emphasis added).

Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946 is 
included for compensation benefits, but not for pension or 
burial benefits.  Id. (emphasis added).  

The United States Court of Appeals for Veterans Claims 
(Court) has upheld this law and the associated regulations.  
See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992); Fonesca v. 
Derwinski, 2 Vet. App. 54 (1992); Solis v. Derwinski, 2 Vet. 
App. 10991.  This law has been held not to violate the United 
States Constitution.  See Quiban v. Veterans Admin., 928 F.2d 
1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 1991).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
upheld the constitutionality of section 107(a) as applied to 
a Philippine veteran who subsequently moved to the United 
States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993), cert. denied, 126 L. Ed. 2d 601 (1993).  Accordingly, 
the law is clear that members of the Philippine Army and 
guerilla forces who had service before July 1, 1946, are 
ineligible to receive VA pension benefits.

Determination of an individual's military status depends on 
the findings of the United States service department, or upon 
documents issued by the service department.  In the present 
case, the service department in March 2001 verified that the 
veteran's service consisted of service with the recognized 
guerillas and the regular Philippine Army.  The findings by 
the service department verifying a person's service are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces, and VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115 (1993).  
Accordingly, the copies of documents submitted by the 
appellant from the Philippine National Defense organization 
are not probative in this instance as they are not United 
States service department documents or findings.  Moreover, a 
review of the records show that they reasonably support the 
findings of the service department pertinent to the veteran's 
service.

Although, the Board recognizes the veteran's service with the 
recognized guerillas and the Regular Philippine Army from 
November 1942 to May 1945, his service does not provide 
eligibility for death pension benefits as a matter of law.  
Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Basic eligibility for VA death pension benefits is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

